Citation Nr: 0217738	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  93-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from February 1966 to April 
1970.  The veteran also had reserve service from 1970 to 
December 1991, which included periods of active duty for 
training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of 
the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC), 
which denied service connection for defective hearing, 
defective vision, a testicular disorder, and PTSD.

In November 1994, the Board remanded these claims for 
further development.  In June 1999, the Board denied 
service connection for bilateral hearing loss, defective 
vision and a testicular disorder, and remanded the claim 
of service connection for PTSD for further development.

In a December 1999 rating decision, service connection was 
denied for tinnitus, hemorrhoids, cellulitis, porphyria 
cutanea tarda, and a skin disorder claimed as a result of 
exposure to herbicides.  Notice of that rating decision 
was not sent to the veteran's last known address.  Thus, 
the RO should provide the veteran with notice of the 
determinations in the December 1999 rating decision, which 
should be sent to his current address, reflected in his 
response to a September 2002 letter from the Board.  
Furthermore, in his September 2002 response the veteran 
inquired about a claim of service connection for hearing 
loss; service connection for bilateral hearing loss was 
denied in the June 1999 Board decision.  These matters are 
referred to the RO for appropriate action. 


REMAND

Two letters sent to the veteran in August and September 
1999 by the RO were returned as undeliverable.  The 
veteran's new address was provided on each envelope by the 
United States Postal Service.  The RO resent those two 
letters to the new address but apparently did not update 
the veteran's address information.  Consequently, in March 
2002, the RO sent a supplemental statement of the case to 
the veteran's previous address.  Since that supplemental 
statement of the case was not sent to the correct address 
even though the correct address was known by the RO at the 
time, the case is being remanded for corrective action.  
See 38 C.F.R. § 19.31 (2002).  (The Board has recently 
confirmed that the veteran still lives at the "new" 
address.)   

Inasmuch as the case must be remanded for the above 
action, the RO will be asked to accomplish additional 
necessary development.  In that regard, in its June 1999 
remand the Board requested that the RO contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to obtain more information on the USS Luzerne 
County along with information on the activities and 
locations of the USS Estes and Assault Craft Unit ONE and 
information regarding the circumstances of the death of 
B.A. on June 15, 1967.  In October 2000, the RO wrote to 
USASCRUR, indicated that the veteran's unit was Assault 
Craft Unit ONE and apparently enclosed a copy of the June 
1999 Board remand.  USASCRUR responded in June 2001, but 
only provided information on Assault Craft Unit ONE, 
apparently because the RO's letter identified that as the 
veteran's only unit.  Thus, as information was not 
obtained on the USS Luzerne County, USS Estes, and the 
circumstances of the death of B.A., there was inadequate 
compliance with the directives of the June 1999 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

3.  The RO should send a copy of the 
March 2002 supplemental statement of 
the case to the veteran's current 
address, as noted in his response to a 
September 2002 letter from the Board.

4.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any psychiatric symptoms since November 
1999.  He should also be advised that 
if he now recalls any specific details 
of his claimed PTSD stressors (such as 
names, dates, locations, etc.) he 
should provide them to the RO.  The RO 
should then obtain any identified 
medical records not currently on file.  
If records are not obtained, the 
veteran should be given the notice 
required under the VCAA.

5.  Thereafter, the RO should send the 
veteran's service personnel records, 
his DD Form 214, and any new stressor 
details, if the veteran provides them 
pursuant to the above paragraph, to 
USASCRUR for stressor corroboration.   

The USASCRUR should specifically be 
asked to provide more detailed 
information, if available, for the USS 
Luzerne County (LST-902) for the period 
from May 1966 through May 1967 than is 
contained in the Ship's History for 
1966 (already of record), including any 
information regarding any battle stars 
awarded to the ship and the actions and 
periods for which such were awarded.  
At a minimum, USASCRUR should be asked 
provide a ship's history for USS 
Luzerne County for January through May 
1967.  The RO also should request 
information as to the activities and 
location of the USS Estes (AGC-12) from 
June 1967 through September 1968, 
specifically to include the ship's 
history for that period.  If the above 
requested material is not available 
through USASCRUR, that office should be 
asked to indicate where it might be 
obtained and the RO should then request 
it.  USASCRUR should also be asked to 
provide information regarding the 
circumstances of the death of B.A. 
(name is in last remand) on June 15, 
1967, to include his assignment at the 
time of his death, his location when he 
died, his hometown, and his date of 
birth.  

6.  After any additional ships' 
histories or other ships' information 
is received, the RO should review such 
materials and determine approximately 
when, during the veteran's tour of duty 
on each ship, the USS Luzerne and USS 
Estes were in the waters of Southeast 
Asia, including Vietnam and Cambodia.  
The RO should then try to obtain the 
deck logs for those ships from the 
appropriate source for the approximate 
periods that the Luzerne and Estes were 
in the waters of Southeast Asia, 
including Vietnam and Cambodia while 
the veteran was assigned to each ship.  

7.  Following the above, the RO should 
determine based on the complete record, 
whether (a) the veteran was engaged in 
combat with the enemy; and (b) if the 
veteran was not engaged in combat with 
the enemy and in respect to any claimed 
noncombat stressors, whether the 
existence of any such stressors is 
adequately established by the record.  

If any stressors are adequately 
established, the RO must specify which 
ones have been established, with 
consideration of any credibility 
questions raised by the record.  
However, the RO is advised that the 
sufficiency of any claimed stressor is 
a medical determination.

8.  Thereafter, if any claimed in-
service stressor is corroborated by the 
evidence or if otherwise deemed 
warranted, the RO should afford the 
veteran a VA psychiatric examination by 
a board-certified psychiatrist, if 
available, who has not previously 
examined or treated him.  The veteran's 
claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which 
should be acknowledged in the 
examination report.  Any indicated 
testing should be conducted and the 
results thereof should be attached to 
the examination report.  

The RO should make it clear which 
stressors have been established by the 
record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  
Specifically, the examiner must 
determine (1) whether the veteran has 
PTSD and, if so, (2) whether any in- 
service stressor(s) found to be 
established by the record by the RO are 
sufficient to produce PTSD; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD 
by the examiner.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should identify 
the stressor(s) supporting the 
diagnosis.  A complete rationale for 
all opinions expressed by the examiner 
must be provided.

9.  The RO should then review the 
veteran's claims file to assure that 
the requested development has been 
completed to the extent possible and, 
if applicable, that the examination 
report is responsive to the Board's 
remand requirements.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 
 
10.  The RO should readjudicate the 
claim of service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) that addresses the issue on 
appeal.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


